COXE, Circuit Judge.
The tug concedes that she was at fault bui insists that the negligence of the Calvo contributed to the collision and that the damages should be divided between them. It is not of controlling importance to determine whether the vessels were on crossing or meeting courses. When they first sighted each other they were unquestionably on crossing courses. Subsequently, and shortly prior to the collision, they may for a brief period of time have been on meeting courses. Flowever this may be the gross negligence of the tug sufficiently accounts for the collision, and errors of judgment on the part of the steamship, assuming them to exist, should not be held to relieve the tug from the full responsibility for her acts. She was emerging from the Greenville channel destined for Oak Point, East River. Her course was perfectly plain and had she taken it and crossed over to the Brooklyn side of the bay and thence up the river there would have been no collision. Instead of doing so, she turned to the northward, after passing the red buoy, intending to go up on the extreme westerly side of the channel. This maneuver was executed with the Calvo clearly in view, bound out on the side of the channel where she had a right to he and where the transfer had no right to be. The steamer seeing that the tug was turning apparently intending to-go up on the westerly side of the channel, gave one whistle and ported. Instead of answering with a similar signal, the tug blew two blasts *266and starboarded, thus heading directly for the steamer’s course. We are unable to see how the steamer could guard against such erratic and wholly unexpected maneuvers as the tug engaged in. Of course, if the Calvo could have surmised that the tug intended to go up on the wrong side of the channel and not content with that violation of the rules, intended also to pass on the wrong side of the steamer, even though she had to cross her bows to get there, the steamer might have done something to avert the collision. But she did not know these things and had a right to assume that the tug would follow the rules of the road applicable to such a situation and not violate them all.
The tug is so plainly in fault and is so clearly responsible for all that occurred that it is not necessary to sift the testimony to ascertain whether the steamer was'guilty of some slight negligence. Her actions were the result of the unwarrantable conduct of the tug and the incompetency of her master which sufficiently accounts for all that happened. The facts are carefully discussed by Judge Ward and it is unnecessary to reiterate what he .has said upon the disputed questions of fact. It is enough that we agree with him in his findings of fact and the conclusions drawn therefrom.
The decrees are affirmed with costs,